DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants revised base claim 1 to now require that the micelles of base claim 1 be composed of non-aqueous alkoxylated and non-aqueous non-alkoxylated solvent.  This rendered moot the prior art rejection (see, below).  Non-elected Group II claims 9, 11-13, 19-21, and 23-24 can never be rejoined to elected Group I claims as these are silent as to non-aqueous non-alkoxylated solvent.  Applicants should cancel non-elected Group II to move this application closer to allowance.
In this Office Action:  The Examiner extended the Markush search to a composition comprising a cannabidiol (a species of cannabinoid) encapsulated by the micelle of claim 1 wherein the tocopherol polyalkylene glycol carboxylate is a carboxy-terminated tocopherol polyethylene glycol succinate and the genus formula II is alpha-tocopherol.  This retrieved applicable prior art.  See “SEARCH 6” conducted by Expert-/STIC using Registry, HCaplus, and Casreact databases of STN.  Therefore, the Markush search will not be extended unnecessarily to additional species of:  1) “tocopherol polyalkylene glycol carboxylate” (former formula I); 2) genus of formula II; and 3) a cannabinoid (formerly “lipophilic bioactive compound”), in/for/during this Office Action.  See pages 4-5 of the Restriction/Election of Species Requirement of 07/28/2021 for the genus groups of elected Group I to which Markush search practice applies.
Claims 6, 30-31, and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim. Claims 9, 11-13, 19-21, and 23-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Claims 10, 22, 25-29, and 36-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim 1 has only been searched for Applicants’ elected species and the extended Markush search species (as defined in the Non-Final and this Office Action) for double patent and prior art.
An extended Markush search will not be conducted in After Final.  The full scope of elected Group I claim 1 has not yet been searched for prior art and double patent art in accordance with Markush search practice.  Thus, an After Final filed to overcome the rejections, below, will not result in an allowance (since further Markush search practice still has to be conducted before claim 1 is free of the prior art).  Please submit a RCE to continue Markush search practice.
Current Status of 16/628,865
This Office Action is responsive to the amended claims of April 21, 2022.
Claims 1, 4-5, 7-8, 16-18, 32-33, and 35 have been examined on the merits.  Claims 1, 4-5, and 7 are currently amended.  Claims 8, 16-18, 32-33, and 35 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/628,865, filed 01/06/2020, as a national stage entry of PCT/EP2018/068452, International Filing Date: 07/06/2018, which claims foreign priority to European Patent Office application:  17180380.2, filed 07/07/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is July 7, 2017 as the instant claims find support in the foreign priority application.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 21, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/21/2022.
The indefiniteness rejection against claims 1, 3-5, 7-8, 16-18, 32-33, and 35 (see paragraphs 18-20 in previous Office Action) is rendered moot by Applicants revision of base claim 1 now clearly defining all variables in the claim.
Applicants canceled claim 3 thereby rendering moot the indefiniteness rejection of paragraph 21 and the rejection under 35 U.S.C. 112(d) (paragraphs 22-24) from the previous Office Action.
Applicants revised base claim 1 to now require that the non-aqueous alkoxylated solvent be a tocopherol polyalkylene glycol carboxylate.  This amendment renders moot the anticipatory prior art rejection (see paragraphs 25-27 in previous Office Action) using the BROMLEY reference.  BROMLEY does not teach a tocopherol polyalkylene glycol carboxylate being used as a non-aqueous alkoxylated solvent.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "lipophilic bioactive compound".  There is insufficient antecedent basis for this limitation in the base claim 1 which Applicants amended to be narrowed just to “cannabinoids”.
As drafted, the "lipophilic bioactive compound" of claim 18 renders the metes and bounds of claim 18 undefined (hence rendering claim 18 indefinite) since the artisan cannot find “lipophilic bioactive compound” (Applicants deleted this phrase) in base claim 1 (although Applicants amended base claim 1 to further limit “lipophilic bioactive compound” to only be “cannabinoid”.
This rejection can be rendered moot by canceling claim 18.
This rejection is properly made FINAL due to Applicants’ claim amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 16, drawn to “the lipophilic bioactive compound” of claim 1 being a “cannabinoid” does not further limit the “cannabinoid” of amended (emphasis) claim 1.  It looks like Applicants did not cancel claim 16 after limiting the lipophilic compound of claim 1 to -- cannabinoid -- .  This same problem occurs in claim 18 (although claim 18 makes no mention of “cannabinoid”).
Please cancel claims 16 and 18 to render moot this rejection.
This rejection is properly made FINAL due to Applicants’ claim amendments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-8, 16-18, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over:
TRIEU (WO 2014/165672 A1, referenced in IDS of 02/06/2020), 
in view of:
MECHA (Mecha, M., et al.  “Cannabidiol provides long-lasting protection against the deleterious effects of inflammation in a viral model of multiple sclerosis:  A role for A2A receptors.”  Neurobiology of Disease.  (2013), Vol. 59, pp. 141-150).

The instant claims are drawn to a composition comprising a cannabinoid encapsulated within composite micelles, wherein the micelles are composed of 1) non-aqueous alkoxylated solvent that must be a tocopherol polyalkylene glycol carboxylate and 2) non-aqueous non-alkoxylated solvent of genus formula II of base claim 1.

Determining the scope and contents of the prior art:
The reference TRIEU teaches nanoparticle therapeutic agents and formulations that comprise said therapeutic agents (“Abstract”).  The nanoparticle therapeutic agents of TRIEU are vehicles or carriers that encapsulate the therapeutic agent (page 2) and constitute composite micelles (page 3).
The TRIEU reference teaches that the composite micelles comprise a core which contains a therapeutic agent and a tocopherol; and a shell comprising a tocopherol polyethylene glycol derivative (page 3).  TRIEU teaches that the tocopherol is alpha-tocopherol (TRIEU claim 5 on page 29).  This is interpreted as equivalent to instant claim 1’s “non-aqueous non-alkoxylated solvent” (of genus formula II) and teaches claim 4 and helps teach claim 1 (wherein Formula II of claim 1:  R1 is methyl; R2, R3, R4, and R5 are each H; R6 is methyl; R7 and R8 are each methyl; A is -OH; and X is a branched alkyl).
Furthermore, the “tocopherol polyethylene glycol derivative” of TRIEU page 3 and claim 1 can be a carboxy-terminated tocopherol polyethylene glycol succinate (page 26).  The Examiner interprets this as being any of alpha-, beta-, gamma-, or delta-tocopherol polyethylene glycol succinate (claim 17) since these are all species of tocopherol glycol succinate and the genus is small and contains a defined number of species.  The carboxy-terminated tocopherol polyethylene glycol succinate (page 26), a species of “tocopherol polyalkylene glycol carboxylate”, is interpreted as equivalent to the “non-aqueous alkoxylated solvent” of instant claim 1 since it is part of the micellar structure surrounding/encapsulating the therapeutic agent (see TRIEU claim 1 and/or page 3).
The TRIEU alpha-tocopherol and carboxy-terminated tocopherol polyethylene glycol succinate micelles are immersed within an aqueous solution (page 17).
The limitation “is stabilized against oxidation and/or photochemical degradation” constitutes a property or function of the composition of base claim 1.  This property is presumed inherent in TRIEU since TRIEU teaches all the limitations of the micelle of instant claim 1.  See MPEP 2112.01(I):  “when the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.”
The reference TRIEU teaches that the “therapeutic agent” is really any agent that has medicinal/therapeutic properties useful to treat diseases, disorders, and conditions (page 2).
Furthermore, TRIEU teaches that said micelle composition is a pharmaceutical formulation for oral administration (page 15).  This teaches claims 8, 32-33, and 35.
The reference MECHA teaches that cannabidiol (CBD) has potent anti-inflammatory and immunosuppressive properties (“Abstract”).  CBD is useful to treat any inflammatory pathology (“Abstract”).  Thus, the Examiner interprets CBD as fitting within the definition of “therapeutic agent” established by TRIEU page 2.

Ascertaining the differences between the prior art and the claims at issue:
While TRIEU teaches a composite micelle composed of alpha-tocopherol (the “non-aqueous non-alkoxylated solvent” of genus formula II) (TRIEU claim 5 on page 29) and a carboxy-terminated tocopherol polyethylene glycol succinate (page 26) (the “non-aqueous alkoxylated solvent” which is a “tocopherol polyalkylene glycol carboxylate”), and wherein the micelle encapsulates a therapeutic agent (page 3), the TRIEU reference does not teach that cannabinoid can be the therapeutic agent.
While reference MECHA teaches that cannabidiol (CBD) has potent anti-inflammatory and immunosuppressive properties (“Abstract”), and that CBD is useful to treat any inflammatory pathology (“Abstract”), this reference does not teach all the limitations of the instant claims.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of cannabinoid encapsulated micelle compositions useful for treating or reducing various disorders and possesses the technical knowledge necessary to make adjustments to the micellular composition to optimize/enhance the pharmacokinetic properties of the encapsulated cannabinoids and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of cannabinoids and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references TRIEU and MECHA.
	The artisan would find obvious before the effective filing date of the claimed invention, a composition comprising a micelle encapsulating a therapeutic cannabidiol (CBD; a type of cannabinoid).
	The artisan would be motivated to use a composite micelle composed of the 1) non-aqueous alkoxylated solvent carboxy-terminated tocopherol polyethylene glycol succinate (TRIEU page 26) and 2) the non-aqueous non-alkoxylated solvent alpha-tocopherol (TRIEU claim 5 on page 29) as taught by TRIEU, to encapsulate and hence protect from oxidation and degradation the medicinal cannabidiol (CBD), which is a known therapeutic agent (see MECHA “Abstract”).
The artisan would expect that the TRIEU micelle, which is known to be useful to encapsulate any therapeutic agent (TRIEU page 3) and which stabilizes said encapsulated therapeutic agent against oxidation and/or photochemical degradation (at least inherently taught in TRIEU-See MPEP 2112.01(I)) would encapsulate and protect CBD, a known therapeutic agent (MECHA).  The artisan would expect that if the therapeutic agents of TRIEU could be encapsulated and protected by the composite micelle of TRIEU (described, above), then the TRIEU composite micelles could encapsulate and hence protect any therapeutic agent from oxidation and degradation, such as CBD (MECHA).
Furthermore, the weight percentages of claims 7 and 18 are interpreted as differences in concentration.  Moreover, TRIEU teaches that the concentration of therapeutic agent can be varied (see at least TRIEU page 22).  Nothing suggests the claims 7 and 18 weight percentages are critical.  See MPEP 2144.05(II)(A):  differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  This renders obvious claims 7 and 18.
This teaches claims 1, 4-5, 7-8, 16-18, 32-33, and 35.

This rejection is properly made FINAL as it is due to at least one of:  1) Applicants’ claim amendments; and/or 2) an extended Markush search.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625